 



EXHIBIT 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOUNDLESS MOTOR SPORTS RACING INC.
SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

BOUNDLESS MOTOR SPORTS RACING INC.

PROMISSORY NOTE



U.S. $[____________________]
No.: PN- [-________]  
June 30, 2005


     FOR VALUE RECEIVED, the undersigned, Boundless Motor Sports Racing Inc., a
Colorado corporation (the “Company”), hereby promises to pay to the order of
_________________________ or any future permitted holder of this promissory note
(the “Payee”), at the principal office of the Payee set forth herein, or at such
other place as the holder may designate in writing to the Company, the principal
sum of up to [_________________ (U.S. $_______________)], or such other amount
as may be outstanding hereunder, together with all accrued but unpaid interest,
in such coin or currency of the United States of America as at the time shall be
legal tender for the payment of public and private debts and in immediately
available funds, as provided in this promissory note (the “Note”).

     1. Principal and Interest Payments.

          (a) The Company shall repay in full the entire principal balance then
outstanding under this Note on the first to occur (the “Maturity Date”) of:
(i) September 30, 2005; (ii) the completion of an equity or debt offering
raising gross proceeds of at least Six Million Dollars (U.S. $6,000,000) (a
“Qualified Financing”) or (iii) the acceleration of the obligations as
contemplated by this Note.

          (b) Interest on the outstanding principal balance of this Note shall
accrue at a rate of eight percent (8%) per annum. Interest on the outstanding
principal balance of the Note shall be computed on the basis of the actual
number of days elapsed and a year of three hundred and sixty (360) days and
shall be payable on the last day of each quarter following the date hereof by
the Company in cash or in shares of the Company’s equity securities as
contemplated in Section 1(c) hereof. Furthermore, upon the occurrence of an
Event of Default, then to the extent permitted by law, the Company will pay
interest to the Payee, payable on demand, on the outstanding principal balance
of the Note from the date of the Event of Default until payment in full at the
rate of twelve percent (12%) per annum.

 



--------------------------------------------------------------------------------



 



          (c) Upon the mutual agreement of the Company and the Payee, this Note
may be exchanged without penalty for any other security of the Company.

     2. Optional Conversion of Principal and Interest in Qualified Financing.
The outstanding principal amount of this Note, together with all accrued but
unpaid interest hereunder (the “Outstanding Balance”), may in the sole
discretion of the holder convert into the securities sold by the Company in the
Qualified Financing; provided, however that Payee shall be deemed to have
tendered 110% of the Outstanding Balance of the Note as payment of the purchase
price in the Qualified Financing.

     3. Seniority and Secured Interest in Real Property.

          (a) This Note shall rank pari-passu with that certain Note dated
July 30, 2004 in the principal amount of One Million Dollars ($1,000,000) issued
to Boundless Investments, L.L.C. maturing on May 19, 2007.

          (b) As security for the due and punctual payment of the Outstanding
Balance, the Company hereby assigns, mortgages, pledges, hypothecates,
transfers, sets over and grants to the Payee the following liens and security
interests in the following collateral: (i) a first lien on and security interest
in (A) that certain real property of the Company known as the Cayuga County Race
Track, as described on Exhibit A hereto (“Cayuga”), and (B) that certain real
property of the Company known as the Rolling Wheels Motor Sports Race Track, as
described on Exhibit A hereto (“Rolling Wheels”); (ii) a subordinated lien and
security interest in (subordinated only to the mortgagees specified herein)
(Y) that certain real property of the Company known as the Lernerville Speedway,
as described on Exhibit A hereto (“Lernerville”), which security interest shall
be subordinate to that of Helen W. Martin, Mortgagee under that certain Mortgage
and Security Agreement dated March 15, 2005 (or her heirs, successors or assigns
pursuant thereto) in respect of Lernerville, a copy of which has been provided
to the Payee; and (Z) that certain real property of the Company known as the
Volusia Motorspeedway as described on Exhibit A hereto (“Volusia”), when
acquired by the Company (it being agreed and understood that the Company intends
to use a portion of the proceeds hereof for the acquisition of Volusia), which
security interest shall be subordinate to that of Richard K. Murphy, Mortgagee
under that certain Mortgage dated [__________] 2005 (or his heirs, successors or
assigns pursuant thereto) in respect of Volusia, a copy of which has been
provided to the Payee (Cayuga, Rolling Wheels, Lernerville and Volusia (when
acquired) hereinafter the “Collateral”). The security interests granted to Payee
pursuant hereto shall include, but not be limited to, all present and future
products and proceeds of the Collateral, subject only to the limitations
described herein. The Company hereby agrees and covenants with the Payee to do
such acts and things as the Payee may require, at the Company’s expense, in
order to perfect the foregoing security interests, which assistance may include,
but shall not be limited to, providing detailed descriptions of the Collateral
and preparing and recording such instruments and documents reflecting and
perfecting such security interests as the Payee may determine in its discretion.
The failure of the Company to comply with the foregoing sentence of this
Section 3(b), or the inability of the Payee following good faith attempts to
perfect the security interests contemplated hereby shall constitute an Event of
Default pursuant to Section 6 of this Note.

2



--------------------------------------------------------------------------------



 



          (c) The Company shall not issue any securities or other financial
instruments that rank senior to or pari-passu to this Note without the prior
written consent of the Payee.

     4. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

     5. Representations and Warranties of the Company. The Company represents
and warrants to the Payee as follows:

          (a) The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Colorado, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.

          (b) This Note has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.

          (c) The execution, delivery and performance of this Note will not
(i) conflict with or result in a breach of or a default under any of the terms
or provisions of, (A) the Company’s certificate of incorporation or by-laws, or
(B) any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject.

          (d) No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this Note.

     6. Events of Default. The occurrence of any of the following events shall
be an “Event of Default” under this Note:

3



--------------------------------------------------------------------------------



 



          (a) the Company shall fail to make the payment of any amount of any
principal outstanding for a period of three (3) business days after the date
such payment shall become due and payable hereunder; or

          (b) the Company shall fail to make any payment of interest for a
period of three (3) business days after the date such interest shall become due
and payable hereunder; or

          (c) any representation, warranty or certification made by the Company
herein or in any certificate or financial statement shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or

          (d) the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (the “Indebtedness”) (other than the
Indebtedness hereunder) prior to its stated maturity or payment date, whether
such Indebtedness now exists or shall hereinafter be created, and such
accelerated payment entitles the holder thereof to immediate payment of such
Indebtedness which is due and owing and such indebtedness has not been
discharged in full or such acceleration has not been stayed, rescinded or
annulled within ten (10) business days of such acceleration; or

          (e) A judgment or order for the payment of money shall be rendered
against the Company or any of its subsidiaries in excess of $500,000 in the
aggregate (net of any applicable insurance coverage) for all such judgments or
orders against all such persons (treating any deductibles, self insurance or
retention as not so covered) that shall not be discharged, and all such
judgments and orders remain outstanding, and there shall be any period of sixty
(60) consecutive days following entry of the judgment or order in excess of
$500,000 or the judgment or order which causes the aggregate amount described
above to exceed $500,000 during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

          (f) the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or

          (g) a proceeding or case shall be commenced in respect of the Company
or any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian,

4



--------------------------------------------------------------------------------



 



liquidator or the like of it or of all or any substantial part of its assets or
(iii) similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) consecutive days or any order for relief shall be entered in an
involuntary case under the Bankruptcy Code or under the comparable laws of any
jurisdiction (foreign or domestic) against the Company or any of its
subsidiaries or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Company or
any of its subsidiaries and shall continue undismissed, or unstayed and in
effect for a period of thirty (30) consecutive days; or

          (h) the suspension from listing or the failure of the Common Stock to
be listed on the OTC Bulletin Board for a period of five (5) consecutive trading
days.

     7. Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Payee of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable; provided, however, that upon the
occurrence of an Event of Default described in (i) Sections 6(f) and (g),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 6(a) through (e) and Section 6(h), the Payee may
exercise or otherwise enforce any one or more of the Payee’s rights, powers,
privileges, remedies and interests under this Note or applicable law. No course
of delay on the part of the Payee shall operate as a waiver thereof or otherwise
prejudice the right of the Payee. No remedy conferred hereby shall be exclusive
of any other remedy referred to herein or now or hereafter available at law, in
equity, by statute or otherwise. Notwithstanding the foregoing, Payee agrees
that its rights and remedies hereunder are limited to receipt of cash or shares
of the Company’s equity securities in the amounts described herein.

     8. Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Payee with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and without requiring an indemnity
bond or other security, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Company shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

     9. Parties in Interest, Transferability. This Note shall be binding upon
the Company and its successors and assigns and the terms hereof shall inure to
the benefit of the Payee and its successors and permitted assigns. This Note may
be transferred or sold, subject to the provisions of Section 18 of this Note, or
pledged, hypothecated or otherwise granted as security by the Payee.

     10. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.

5



--------------------------------------------------------------------------------



 



     11. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The Company will give written notice to the Payee at least
thirty (30) days prior to the date on which the Company closes its books or
takes a record (x) with respect to any dividend or distribution upon the common
stock of the Company, (y) with respect to any pro rata subscription offer to
holders of common stock of the Company or (z) for determining rights to vote
with respect to a major transaction, dissolution, liquidation or winding-up and
in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Company will also give written
notice to the Payee at least twenty (20) days prior to the date on which
dissolution, liquidation or winding-up will take place and in no event shall
such notice be provided to the Payee prior to such information being made known
to the public.

     
Address of the Payee:
 



 
 
   
Address of the Company:   
  Boundless Motor Sports Racing, Inc.
2500 McGee Drive, Suite 147
Norman, Oklahoma 73072
Attention: Paul Kruger and Brian Carter
Tel. No.: (405) 360-5047
Fax No.: (405) 360-5354

 
   
with a copy to:
  Jackson Walker L.L.P.
2435 N. Central Expressway, Suite 600
Richardson, Texas, 75080
Attention: Richard F. Dahlson
Telephone No.: (972) 744-2996
Facsimile No.: (972) 744-2990

     12. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.

6



--------------------------------------------------------------------------------



 



     13. Headings. Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

     14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Payee and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Payee and that the
remedy at law for any such breach may be inadequate. Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Payee
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

     15. Failure or Indulgence Not Waiver. No failure or delay on the part of
the Payee in the exercise of any power, right or privilege hereunder (including
without limitation to perfect any security interest granted to Payee by this
Note) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

     16. Enforcement Expenses. The Company agrees to pay all costs and expenses
of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

     17. Binding Effect. The obligations of the Company and the Payee set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.

     18. Compliance with Securities Laws. The Payee of this Note acknowledges
that this Note is being acquired solely for the Payee’s own account and not as a
nominee for any other party, and for investment, and that the Payee shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:



      “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES

7



--------------------------------------------------------------------------------



 



      ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR BOUNDLESS MOTOR SPORTS RACING INC. SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.”

     19. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

     20. Consent to Jurisdiction. Each of the Company and the Payee hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note; and the Company hereby
irrevocably submits to the jurisdiction of any federal and/or state courts in
any locality in which any Collateral may be located. Each of the Company and the
Payee hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Payee consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address set
forth in Section 11 hereof and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section 20
shall affect or limit any right to serve process in any other manner permitted
by law.

     21. Company Waivers. Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.

          (a) No delay or omission on the part of the Payee in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Payee, nor shall any waiver by
the Payee of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.

8



--------------------------------------------------------------------------------



 



          (b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed and delivered this Note as of
the date first written above.

            BOUNDLESS MOTOR SPORTS RACING INC.


    By:           Name:           Title:      

10



--------------------------------------------------------------------------------



 



         

Exhibit A

Properties Owned:

Cayuga County Fair Speedway
2 Speedway Drive (P.O. Box 240)
Weedsport, NY 13166
Cayuga County NY

Rolling Wheels Raceway Park
NYS Route 5 & Chatfield Road
Elbridge, NY 13060
Cayuga County NY

Lernerville Speedway
313 N. Pike Road
Sarver, PA 16055
Butler County PA

Volusia Speedway Park (to be acquired with Proceeds)
1500 E. State Road 40
Deleon Springs, Florida 32130
Volusia County FL

11